Appeal from an or-
der of the Supreme Court, Erie County (John F. O’Donnell, J.), entered June 27, 2005. The order after a nonjury trial, among other things, adjudged that defendant discriminated against plaintiffs with respect to the manner in which it administers its service awards program.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present— Hurlbutt, A.EJ., Martoche, Centra and Pine, JJ.